ib

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x

MODESTO ROSALES and JESUS EQULANO individually and
on behalf of all others similarly situated,

 

Plaintiffs, COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
NEEL'S PIZZA AND PASTA INC., and DEMANDED
GURVINDER SINGH, as individual,
Defendants.
x

l.

Plaintiffs, MODESTO ROSALES and JESUS EQULANO, individually and on
behalf of all others similarly situated, (hereinafter referred to as "Plaintiff"’), by their
attorneys at Helen F. Dalton & Associates, P.C., alleges, upon personal knowledge as
to himself and upon information and belief as to other matters, as follows:
PRELIMINARY STATEMENT

Plaintiff, MODESTO ROSALES, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against NEEL’S PIZZA
AND PASTA INC., and GURVINDER SINGH, as individual, (hereinafter referred
to as "Defendants"), to recover damages for egregious violations of state and federal
wage and hour laws arising out of Plaintiff's employment at NEEL’S PIZZA AND
PASTA INC. located at 10-01 36th Ave., Long Island City, New York 11106.

Plaintiff, JESUS EQULANO, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against NEEL’S PIZZA
AND PASTA INC., and GURVINDER SINGH and, as individual, (hereinafter

referred to as "Defendants"), to recover damages for egregious violations of state and
 

10.

Ll.

12.

federal wage and hour laws arising out of Plaintiff's employment at NEEL’S PIZZA
AND PASTA INC. located at 10-01 36th Ave., Long Island City, New York 11106.

As aresult of the violations of Federal and New York State labor laws delineated below,
Plaintiff seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to the
FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C. §1391(b)
because a substantial part of the events or omissions giving rise to the claims occurred
in this district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§2201
& 2202.

THE PARTIES
Plaintiff MODESTO ROSALES residing at 35-21 86th Street, Apt. 3F Jackson Heights,
New York 11372, was employed from in or around March 2020 until in or around April
2021 by Defendants at NEEL’S PIZZA AND PASTA INC., located at 10-01 36th Ave.,
Long Island City, New York 11106.
Plaintiff JESUS EQULANO residing at 30-52 14th Street, Astoria, New York 11102,
was employed from in or around March 2020 until in or around May 2021 by
Defendants at NEEL’S PIZZA AND PASTA INC., located at 10-01 36th Ave., Long
Island City, New York 11106
Defendant, NEEL’S PIZZA AND PASTA INC. is a corporation organized under the
laws of New York.
Defendant, NEEL’S PIZZA AND PASTA INC. is a corporation authorized to do

business under the laws of New York.
Lb...

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

Upon information and belief, Defendant, NEEL’S PIZZA AND PASTA INC. is a
corporation organized under the laws of New York with a principal executive office at
10-01 36th Ave., Long Island City, New York 11106.

Upon information and belief, Defendant GURVINDER SINGH owns and operates
NEEL’S PIZZA AND PASTA INC.,

Upon information and belief, Defendant GURVINDER SINGH is an agent of NEEL’S
PIZZA AND PASTA INC.,

Upon information and belief, Defendant GURVINDER SINGH has power over
personnel decisions at NEEL’S PIZZA AND PASTA INC.,

Upon information and belief, Defendant GURVINDER SINGH has power over payroll
decisions at NEEL’S PIZZA AND PASTA INC.,

Defendant GURVINDER SINGH has the power to hire and fire employees at NEEL’S
PIZZA AND PASTA INC., establish and pay their wages, set their work schedule, and
maintains their employment records.

Defendant GURVINDER SINGH is also known and referred to as “MANNY” by the
Plaintiffs.

During all relevant times herein, Defendant GURVINDER SINGH was Plaintiff's
employer within the meaning of the FLSA and NYLL.

On information and belief, NEEL’S PIZZA AND PASTA INC. is at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of sales

of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff MODESTO ROSALES was employed from in or around March 2020 until in
or around April 2021 by Defendants at NEEL’S PIZZA AND PASTA INC.
During Plaintiff MODESTO ROSALES employment by Defendants, Plaintiffs

primary duties were as a food preparer, cook, cleaner, supply stocker and delivery
tl

24.

25.

20.

27.

28.

29,

30.

31.

32.

person, while performing other miscellaneous duties from in or around March 2020
until in or around April 2021.

Plaintiff MODESTO ROSALES was paid by Defendants approximately $630.00 per
week from in or around March 2020 until in or around April 2021.

Plaintiff worked approximately eighty-four (84) hours or more per week during his
employment by Defendants from in or around March 2020 until in or around April
2021.

Although Plaintiff MODESTO ROSALES worked approximately eighty-four (84)
hours or more per week during his employment by Defendants from in or around March
2020 until in or around April 2021, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Furthermore, Plaintiff MODESTO ROSALES worked approximately twelve (12) or
more hours per day, seven (7) days a week from in or around March 2020 until in or
around April 2021, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant violation
of the spread of hours provisions contained in the NYLL.

Plaintiff JESUS EQULANO was employed from in or around March 2020 until in or
around May 2021 by Defendants at NEEL’S PIZZA AND PASTA INC.

During Plaintiff JESUS EQULANO employment by Defendants, Plaintiffs primary
duties were as a food preparer, cook, cleaner, supply stocker, and delivery person, while
performing other miscellaneous duties from in or around March 2020 until in or around
May 2021.

Plaintiff JESUS EQULANO was paid by Defendants approximately $400.00 per week
from in or around March 2020 until in or around May 2021.

Plaintiff worked approximately sixty (60) hours or more per week during his
employment by Defendants from in or around March 2020 until in or around May 2021.
Defendants failed to pay Plaintiff JESUS EQULANO the legally prescribed minimum
wage for his hours worked from in or around March 2020 until in or around May 2021,

a blatant violation of the minimum wage provisions contained in the FLSA and NYLL.
ul

33.

34.

35.

36.

37.

38.

39.

Although Plaintiff JESUS EQULANO worked approximately sixty (60) hours or more
per week during his employment by Defendants from in or around March 2020 until in
or around May 2021, Defendants did not pay Plaintiff time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the
FLSA and NYLL.

Furthermore, Plaintiff JESUS EQULANO worked approximately twelve (12) or more
hours per day, five (5) days a week from in or around March 2020 until in or around
May 2021, Defendants did not pay Plaintiff an extra hour at the legally prescribed
minimum wage for each day worked over ten (10) hours, a blatant violation of the
spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the location
of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As aresult of these violations of Federal and New York State labor laws, Plaintiff seeks
compensatory damages and liquidated damages in an amount exceeding $100,000.00.
Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and equitable

remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of themselves, and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
food preparer, cooks, cleaners, supply stockers, delivery persons or other similarly
titled personnel with substantially similar job requirements and pay provisions, who
were performing the same sort of functions for Defendants, other than the executive
and management positions, who have been subject to Defendants’ common practices,

policies, programs, procedures, protocols and plans including willfully failing and
uh

 

40.

41.

42.

43,

44.

4S.

46,

47.
48,

49,

50.

refusing to pay required overtime wage compensation and proper minimum wage
compensation.
Upon information and belief, Defendants employed between 15 and 20 employees
within the past three years subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate overtime
compensation or proper minimum wage compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay and proper minimum wage
compensation.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who have
been denied overtime pay in violation of the FLSA and NYLL, who would benefit from
the issuance of a Court-supervised notice of the present lawsuit, and the opportunity to
join the present lawsuit. Those similarly situated employees are known to Defendants
and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.
The claims of Plaintiff are typical of the claims of the putative class.
Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
A collective action is superior to other available methods for the fair and efficient
adjudication of this controversy.
FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act

Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
 

Sl.

52.

53.

54,

55.

56.

57.

58.

59,

60.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the production
of goods for commerce within the meaning of 29 U.S.C. §§206(a) and 207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in excess
of forty (40) hours per week at a wage rate of one and a half (1.5) times the regular
wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of 29 U.S.C.
§207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA with
respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, their unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including interest,

pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover

from Defendants, jointly and severally, their unpaid overtime wages and an amount
61.

62.

63.

64.

65.

66.

67.

68.

69,

equal to their unpaid overtime wages in the form of liquidated damages, as well as

reasonable attorneys’ fees and costs of the action, including interest in accordance with
NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the production
of services and goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
ULS.C. §§201, 202 and 203.

Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

Defendants have not made a good faith effort to comply with the FLSA with respect to
the Plaintiffs’ compensation.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
fl

70.

71.

72.

73.

74,

75.

76,

77.

78.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations. N.Y.
Labor Law §8§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

SIXTH CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
79. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

80. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together with

costs and attorneys’ fees.

SEVENTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
81. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
82. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
83. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff unpaid spread of hours compensation;

e. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New York
Labor Law §§198(1-a), 663(1);

f. Awarding Plaintiff prejudgment and post-judgment interest;

g. Awarding Plaintiff the costs of this action together with reasonable attorneys’ fees;
and

h. Awarding such and further relief as this court deems necessary and proper.

10
Case 1:21-cv-04524-RPK-JRC Document1 Filed 08/11/21 Page 11 of 12 PagelD #: 11

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.
sl{ y
Dated: This day of August 2021.
Ly poy,

Roman Avshalumov,-Esq. (RA 55
Helen F. Dalton & Associates, PC

80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

Fax: 718-263-9598

   
 

11
ul

Case 1:21-cv-04524-RPK-JRC Document1 Filed 08/11/21 Page 12 of 12 PagelD #: 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MODESTO ROSALES and JESUS EQULANO, individually and on behalf of all others similarly
situated,

Plaintiffs,
~against-
NEEL’S PIZZA AND PASTA INC., and GURVINDER SINGH, as individual,

Defendants.

 

COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

NEEL’S PIZZA AND PASTA INC.
10-01 36TH AVE., LONG ISLAND CITY,
NEW YORK 11106

GURVINDER SINGH
10-01 36TH AVE., LONG ISLAND CITY,
NEW YORK 11106

12
